Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 1 of 32

 

 

BUILDING AND SITE CONSTRUCTION AGREEMENT

between

MASSACHUSETTS & NORTHERN NEW ENGLAND
LABORERS’ DISTRICT COUNCIL

of the

LABORERS’ INTERNATIONAL UNION OF NORTH AMERICA
AFL-CIO

and

THE LABOR RELATIONS DIVISION OF THE
ASSOCIATED GENERAL CONTRACTORS OF MASSACHUSETTS, INC.

and

BUILDING TRADES EMPLOYERS’ ASSOCIATION OF
BOSTON AND EASTERN MASSACHUSETTS, INC.

 

EFFECTIVE:
JUNE 1, 2016 - MAY 31, 2020

 

 
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 2 of 32

AGREEMENT

This Agreement made and entered into this Ist day of June, 2016 by and
between the Labor Relations Division of the Associated General Contractors of
Massachusetts, Inc., The Building Trades Employers’ Association of Boston and
Eastern Massachusetts, Inc., corporations organized and existing under the laws of
the Commonwealth of Massachusetts, referred to hereinafter as the
“ASSOCIATIONS”, acting for and on behalf of and under the authority of their
members whose names appear on Schedules “I” & “II” attached hereto and any
other member joining said Associations during the term of this Agreement it is
authorized and has agreed to represent and such other Building Contractors who
execute an Acceptance of the terms and provisions of this Agreement hereinafter
referred to as the “EMPLOYER”, and the Massachusetts & NORTHERN NEW
ENGLAND Laborers’ District Council, hereinafter referred to as the “UNION”,
acting for and on behalf of Massachusetts Local Unions Nos. 22 Boston, 39
Fitchburg, 88 Boston, 133 Quincy, 138 Norwood, 151 Cambridge, 175 Lawrence,
223 Boston, 243 Worcester, 385 New Bedford, 429 Lowell, 473 Pittsfield, 560
Waltham, 596 Holyoke, 609 Framingham, 610 Fall River, 721 Brockton, 999
Springfield, 876 Taunton and 1285 Boston, Massachusetts; of the Laborers’
International Union of North America, each hereinafter referred to as the “Local
Union”.

PREAMBLE

This Agreement is entered into to facilitate the adjustment of grievances and
disputes between the Employers and employees; to provide, insofar as possible, for
the continuous employment of labor and to bring about stable conditions in the
industry, and to establish necessary procedure for the amicable adjustment of all
disputes which may arise between Employers and employees.

DECLARATION OF PRINCIPLES

There shall be no discrimination against any Laborer by reason of race,
creed, color, sex, age or national origin. The Employer shall abide by the Federal
Williams-Steiger Occupational Safety and Health Act, the Environmental
Protection Act and the laws and regulations administered by the Massachusetts
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 3 of 32

Department of Environmental Quality Engineering pertaining to Asbestos
Removal.

ARTICLE I
TERRITORIAL JURISDICTION

This Agreement shall apply to and be effective for all local unions located in
the Commonwealth of Massachusetts.

The Associations, on behalf of their members who have authorized them to
bargain on their behalf with the Union, further agree to abide by the so-called
Building and Site Agreements entered into by and between the General
Contractor’s Association of Pittsfield, Massachusetts and Local 473 (Pittsfield,
Mass.), and by and between the Construction Industry Association of Western
Massachusetts, Inc. and Local 596 (Holyoke, Mass.) and Local 999 (Springfield,
Mass.) whenever such employer performs or oversees work performed within the
territorial jurisdiction covered by the above-referenced Agreements and/or Local
Unions.

Local Union Business Manager Jurisdiction

Boston 22 Lou Mandarini, Jr. 1/2 Allston, 1/2 Brighton, 1/2
35 Highland Ave Boston Arlington, Belmont,
Malden, 02148 Brookline, Burlington, Chelsea,
(781) 321-6616 Everett, Malden, Medford,
Melrose, Reading, Revere,
Somerville, Stoneham,
Wakefield, Winchester,

Winthrop, Woburn

(Zone |)

Beverly, Danvers, Essex,
Gloucester, Hamilton, Ipswich,
Lynn, Lynnfield, Marblehead,
Manchester, Middleton, Nahant,
Peabody, Rockport, Salem,
Saugus, Swampscott, Topsfield,
Wenham
(Zone 2)
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 4 of 32

ARTICLE HI
WAGES-HOURS-CLASSIFICATIONS-SHIFTS

Section 1. The actual negotiated “Wage and Benefit Schedule” is included
as “Appendix A” to this Agreement and incorporated herein by reference. The
parties agree that the Council maintains the right to allocate the negotiated Wage
and Benefit increases reflected in Appendix A, in its sole discretion, among wages,
fringe benefits and dues deduction.

Section 2. The rate to be paid for intermediate classifications shall be as
follows: The amounts indicated shall be the amounts to be paid per hour over and
above the basic wage rate referred to above.

Asphalt Rakers, Carbide Core Driller Operators, Chain $ .25
Saw Operators, Pipelayers, Jackhammer and Paving
Breaker Operators, Barco-type Jumping Tampers,
Laser Beam Operators, Concrete Pump Operators,
Mason Tenders, Mortar Mixers, Ride-on Motorized
Buggy Operators and Fence Beam Rail Erectors

Pre-cast Floor and Roof Plank Erectors $ .75
Air Track Operators, Hydraulic and similar self- $.75
powered Drills, Block Pavers, Rammers and Curb
Setters

Powdermen and Blasters $1.00

Section 3. The following will prevail and must be applied by all
Employers engaged in the removal of asbestos:

1. Masks and all other equipment used in the removal of asbestos
must meet the regulations governing the industry.

2. Employees will be required to observe the regulations when
leaving encapsulated area for any reason.

3. Employer must provide shower facilities with hot water.

4. When necessary, lunch periods will be staggered to allow
12
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 5 of 32

employees time for clean up.

5. All employees laid off after 5:00 PM, must be paid by noon of
the next day.

6. If a shift ends between 12 Midnight and 5:00 AM,
consideration must be given to availability of transportation for
the employees.

7. Employer will furnish lockers or other means to safeguard the
personal belongings of employees.

Section 4. The employment of Watchmen shall be at the discretion of the
Employer. However, should the Employer employ Watchmen, other than guards
furnished by a protective service, it is agreed that such Watchmen shall come
under the provisions of this Agreement and that they shall be paid on a straight
hourly basis unless job or government regulations make it mandatory to pay them
overtime rates after forty (40) hours. It is understood and agreed that Watchmen
shall perform no duties that would make them guards as defined by the National
Labor Relations Act.

Wages and Fringe Benefit Fund contributions for Laborers employed as
Watchmen shall be paid as outlined in Appendix A.

Section 5. The employment of a fire watch shall be at the discretion of the
Employer. Should the Employer employ a fire watch, other than a fireman as may
be required by the local city or town, it is agreed that such fire watch shall come
within the provisions of this Agreement and be assigned to the Laborer and shall
be paid at the regular Laborers rate.

Definition of abbreviations used in Section 1 and 4

H&W = Massachusetts Laborers’ Health and Welfare Fund
Article XI

Pension = Massachusetts Laborers’ Pension Fund Article XIII

Annuity = Massachusetts Laborers’ Annuity Fund Article XVI

Nell-MCT = New England Laborers’ Labor Management

13
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 6 of 32

Cooperation Trust Article XVII

Unified Trust = Massachusetts Laborers’ Unified Trust Article XIX

Training = New England Laborers’ Training Trust Fund Article XIV

Legal = Massachusetts Laborers’ Legal Services Fund
Article XV

H&S = New England Laborers’ Health and Safety Fund
Article XII

MCAP = Massachusetts Construction Advancement Program
Article XVIII

Dues & LPL = Dues of ($1.18) per hour and Laborers’ Political League
(LPL) ($.02) per hour, deducted from net wages after
taxes - Article VIII

Section 6.

a) Forty (40) hours shall constitute a week’s work for all Laborers; eight
(8) hours shall constitute a day’s work, from 8:00 AM to 12:00 Noon,
and between 12:30 PM and 4:30 PM, on Monday, Tuesday,
Wednesday, Thursday and Friday. Work performed on Sundays and
holidays requires a permit from the Union. If any work is to be
performed on Saturday, the Steward shall be notified. In the event
that a particular operation may request permission to deviate from the
above hours, within the hours of 7:00 AM to 5:00 PM, such
permission may be granted by the Business Manager and may be
changed by mutual consent.

The Employer may, upon notification to the Local Union in whose
jurisdiction the project is located, work four (4) ten (10) hour days, Monday
through Thursday at straight time, provided that a fifth day, if worked, shall be at
least eight (8) hours long. Hours worked in excess of forty (40) for the week or ten
(10) hours per day shall be paid for a time and one-half (1'4) the basic wage rate.
In the event there is lost time during the four (4) day work week for any reason
beyond the Employer’s control, including inclement weather or equipment
breakdowns, then Friday may be worked as a make-up day at straight time,

14
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 7 of 32

provided that the work shall be performed between the hours of 7 a.m. and 5:30
p.m.

Section 7, When two (2) or more shifts are worked, they shall continue for
at least three (3) consecutive regular workdays unless the Employer is prevented
from working such days or any portion thereof because of conditions beyond his
control, including weather conditions.

The first shift shall be of eight (8) hours, the second shift shall be of seven
and one-half (7%) hours, and the third shift shall be of seven (7) hours and eight
(8) hours pay shall be paid for each shift.

When working on Saturdays, the first shift shall work eight (8) hours and
receive twelve (12) hours pay at the straight-time rate, the second shift shall work
seven and one-half (7) hours and receive twelve (12) hours pay at the straight-
time rate, and the third shift shall work seven (7) hours and receive twelve (12)
hours pay at the straight time rate.

When working on Sundays and holidays, the first shift shall work eight (8)
hours and receive sixteen (16) hours pay at the straight-time rate and the second
and third shifts shall work seven (7) hours each and receive sixteen (16) hours pay
at the straight-time rate. A shift which begins at or after 12 Midnight Sunday shall
be considered the third shift.

An employee who actually works either seven (7) or seven and one-half
(7%) hours in accordance with the established shifts of this section, shall receive
fringe benefit fund contributions based upon a minimum of eight (8) hours.

Section 8. All time worked before and after the established work day of
eight (8) hours, on Monday, Tuesday, Wednesday, Thursday, or Friday, and all
time worked on Saturdays, shall be paid for at the rate of time and one-half the
straight time rate. All time worked on Sundays and holidays specified in Article
IV shall be paid for at the rate of double the straight-time rate.

Section 9. During the morning and afternoon working hours on each job,
at a time specified by the contractor, a coffee or refreshment period, not to exceed
five (5) minutes, shall be allowed. One or more Laborer employees designated by
the Job Superintendent or the Laborer Foreman shall obtain the coffee or
refreshments provided it is readily available at the job site for each employee at his
own expense.

15
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 8 of 32

Section 10. In the alteration and repair of stores, industrial and commercial
maintenance work, where the work cannot be performed during the regular
working hours of 8:00 AM to 4:30 PM, this work shall be done under the wages
covered by this Agreement with the shift premium for the first seven (7) hours
work and the regular premium set forth in this Agreement to be paid after the seven
(7) hours work. On Saturdays, Sundays and holidays, the premium set forth in this
Agreement shall prevail.

Section II. Laborers who utilize sick time, earned pursuant to
Massachusetts G.L. c. 149, Section 148C, shall be paid at their regular straight
time rate of pay without fringe benefits regardless of the day of the week taken.

ARTICLE IV
HOLIDAYS

Section I. Employees covered hereunder shall be entitled to observe the
following legal holidays enacted by Act of Legislation and shall be observed on the
date set by the Commonwealth of Massachusetts:

New Year’s Day Labor Day
President’s Day Columbus Day
Patriots’ Day Veterans’ Day

Memorial Day Thanksgiving Day
Independence Day Christmas Day

Section 2, Any Employee who observes Martin Luther King, Jr. day shall
not be subject to discrimination or retaliation of any type.

Section 3. The legal holidays to be observed in New Hampshire are those
that are declared by an Act of the State Legislatures.

Section 4. Employees who work on holidays listed above shall receive the
applicable overtime rate as provided in Article III, Section 8.

Section 5. In Salem, New Hampshire, within the jurisdiction of Local

Union 175, the fourth Monday in April, known as “Fast Day” shall be celebrated
as a holiday in place of Patriots’ Day, April 19th.

16
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 9 of 32

All Stewards shall be working Stewards.

Section 3. Laborer foremen in charge of Laborers must be members of the
Union in good standing for a period not less than one (1) year and shall be covered
by all the terms of this Agreement and shall receive not less than one dollar ($1.00)
per hour over the basic hourly rate paid to the Laborers under their direction, and
shall receive a guaranteed forty (40) hours pay per week.

For the purpose of directing Laborers, on all operations where seven (7) or
more Laborers are employed, a Laborer foreman shall be selected by the
Employer. The second Laborer foreman shall be supplied by the Local Union that
has the territorial jurisdiction in the area where the job is located and such
additional Laborer foremen shall be acceptable to the Employer. The third Laborer
foreman shall be selected by the Employer and the fourth by the Local Union, and
any additional foremen will be alternated as provided above.

The Laborer foreman shall not be compelled to work with the tools and shall
devote his or their attention to the direction of the work involved. All Labor
Foreman shall possess a thirty (30) hour OSHA certification. The certification
must be obtained by January |, 2014.

ARTICLE VI
COVERAGE AND DESCRIPTION OF LABORERS’ WORK

Section I. It is agreed that Laborers’ work shall include but not be limited
to all work recognized by the Employer as outlined and described in Article XXII
herein.

Section 2. Work assignments shall be made by the Employer in
accordance with present decisions and agreements of record and area practice.

In the event a jurisdictional dispute arises then, the disputing unions shall
request the other union or unions involved to send representatives to the job site to
meet with representatives of the Union and Employer to settle the dispute. If
unanimous agreement is not reached at the meeting, the Union shall request that its
International Union assign a representative who shall make arrangements to meet
representatives of the other International Union or Unions involved and
representatives of the Employer on the job site to seek settlement of the dispute.
The Employer shall also request the International Unions involved to assign
representatives to seek settlement of the dispute.

18
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 10 of 32

If the above procedures, or any other mutually agreed upon procedure, fails
to resolve the problem, then the Employer at the request of the Union, agrees to
participate in a tripartite arbitration with all the disputing parties. The impartial
umpire to hear the dispute can be mutually agreed upon by the parties, or appointed
by the American Arbitration Association.

Decisions rendered by any of the above procedures shall be final, binding
and conclusive on the Employer and the Union parties to this Agreement.

There shall be no strikes, picketing or lockouts over any jurisdictional
dispute.

Maintenance of Operations on Projects

To prevent jurisdictional disputes from arising on projects or over the
method of starting a project, Employers are directed to follow the procedures
outlined below.

Employer’s Responsibility

The Employer who has the responsibility for the performance and
installation shall make a specific assignment of the work which is included in its
contract. For instance, if Employer A subcontracts certain work to Employer B,
then Employer B shall have the responsibility for making the specific assignment
for the work included in its contract. If Employer B in turn shall subcontract
certain work to Employer C, then Employer C shall have the responsibility for
making the specific assignment for the work included in its contract. The Employer
shall not hold up disputed work or shut down a project on account of a
jurisdictional dispute.

Section 3. Jurisdictional Claims on the Laborers’ International Union of
North America shall extend over the divisions of the trade as set forth in Article
XXII.

Section 4. Any violation of this Article VI shall be processed as a
jurisdictional dispute.

19
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 11 of 32

ARTICLE VII
REPORTING TIME PAY

Section I, After a person has been first hired and ordered to report to work
at the regular starting time and no work is provided for him on the day that he is so
ordered to report, he shall receive reporting time pay equivalent to two (2) hours at
the regular straight time hourly rate. [f the person has been working regularly, and
the Employer has failed to notify him not to report for work before leaving his
residence, he shall be entitled to two (2) hours reporting time pay at the regular
straight time hourly rate, and this two (2) hour reporting time pay shall not be
subject to the weather provisions of Section 5 of this Article VII. To be eligible for
reporting time pay as provided herein, the employee must remain at the job site and
be available for work unless told by the Employer that he may leave.

Section 2, Employees shall furnish their Employer with current telephone
number or other contact at the start of each job, and advise the Employer of any
subsequent change or changes in such contact during the course of the job.

Section 3. Any employee who reports for work, and for whom work is
provided, regardless of the time he works, shall receive the equivalent of not less
than four (4) hours pay at the regular straight time hourly rate provided he is
available for work throughout such period.

Section 4._Any employee who reports for work and who works four (4) or
more hours in any one (1) day shall receive the equivalent of not less than eight (8)
hours pay at the regular straight time hourly rate provided that he is available for
work until the end of that regular work day.

Section 5, It is expressly provided, however, that if the employee leaves
the job site without permission of the Employer, or when a person refuses to work
or continue to work, or when work stoppages brought about by a third party or
parties prevent or make ill-advised, in the opinion of the Employer, the
performance or continuance of work, or when weather makes work impractical,
payment for time not actually worked shall not be required.

Section 6. Where notification of the men is required under this Agreement
to the effect that work shall not be performed on a particular day, notification of
such fact to the steward shall be sufficient notification to the men, provided the
steward is permitted enough time during working hours to notify the men.

20
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 12 of 32

ARTICLE VIII
CHECK OFF AND PAYROLL DEDUCTION

Section I. The Employer agrees to deduct the sum of one dollar and fifty-
nine cents ($1.59) per hour for each hour worked from the weekly wages, after
taxes, of each employee, provided, such employee has executed voluntary written
authorization for such deductions to be allocated as follows:

One dollar and fifty-two cents ($1.52) shall be used as hourly membership dues to
support the Local Unions and the Massachusetts & Northern New England
Laborers’ District Council.

Seven cents ($.07) of the amount provided in Section | shall be used as a voluntary
contribution payable to the Laborers’ Political League (LPL) to enable the
Massachusetts & Northern New England Laborers’ District Council and its
affiliated Local Unions to participate more fully in matters affecting the welfare of
its members.

Section 2. A sample authorization for such deductions is as follows:

DUES DEDUCTION AUTHORIZATION

To all Employers by whom [ am employed during the terms of the present or future Collective Bargaining Agreements cither by and
between signatory Contractor Associations and the Massachusetts & Norther New England Laborers’ District Council of the Laborers”
International Union of North America, AFL-CIO and its Affiliates, or by an Employer, not a member of said Associations, which has an
individual collective Bargaining Agreement with the Council and its affiliates.

 

(Print Member Name) (Social Security Number)

of Local # hereby authorize my Employer to deduct from my wages each week one doilar and fifty-two cents ($1.52) per hour for
each hour worked. or the amount of dues specified in any future collective bargaining agreement covering my employment, all of said
amounts constitute what are known as the hourly deductions as part of my membership dues for said week owing by me to the Union. Such
deduction shall be made from my eamed pay on each regularly-scheduled pay day and shall be remitted to the designated depository at the
same time and along with the Health & Welfare, Pension, Legal, Annuity, Training. New England Laborers’ Labor-Management
Cooperation Trust. New England Laborers’ Health & Safety Fund and Massachusetts & Northem New England Laborers’ Unified Trust
contnbutions.

This authorization shail become operative upon the effective date of cach Collective Bargaining Agreement entered into between my
Employer and the Union or upon the date that | execute this card, whichever is sooner. This authorization shall remain in effect during the
terms of the current and all future Collective Bargaining Agreements entered into between my Employer and the Union unless it is
specifically revoked in writing, bearing the date and my signature, and delivered to the Offices of the Local Union of which | am a member
and to the Employer to whom | am currently employed.

Signature:
Date:

 

21
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 13 of 32

LABORERS?’ POLITICAL LEAGUE
LIUNA PAC & LIUNA LPL EDUCATION FUND

This is to certify that

 

(Print Member Name) (Social Security Number)

of Local # has made a voluntary contribulion of seven cents ($.07) per hour for each hour worked. Foreign nationals may not contribute. |
understand that this voluntary payment is not a condition of membership in the union and that the union cannot favor or disadvantage me because of
the amount of iny contribution or my decision not to contribute. The money received will be used to make political expenditures and contributions
in connection with federal. state and local elections as outlined herein. While specific amounts may be mentioned, these are merely suggestions, and
you are tree to contribute more or less than the suggestion.

t hereby authorize my Employer to deduct from my wages each week. seven cents ($.07) per hour for each hour worked as a voluntary contribution.

Four cents ($0.04) shall be contributed to the LABORERS POLITICAL LEAGUE (LPL). which | understand constitutes a separate segregated fund
used for the purp llowed under M. h Campaign Finance Laws.

 

 

Three cents ($0.03) shail be contnbuted fo the LIUNA PAC and the LIUNA LPL EDUCATION FUND which [ understand constitutes separate
segregated funds used for the purposes allowed under Federal Election Campaign Act. 2 U.S.C. Sec. 441(b).

Such authorization shalt be itted to the designated depository at the same time and along with the Health & Welfare. Pension, Legal, Annuity,
Training. New England Laborers’ Labor-Management Cooperation Trust. New England Laborer’s Health & Safety Fund and Massachusetts
Laborers’ Unified Trust contributions.

 

Any revocation of the above must be in writing, bear the date and my signature, and will be delivered to the Offices of the Local Union of which |
am a member and to the Employer to whom [ am then currently employed.

es
NGF

 

Date:

Any and ail contributions to the Laborers’ Political League are not deductible as charitable contributions tor federal incoine tax purposes.

Section 3. It shall be the sole responsibility of the Union to procure,
pursuant to the provisions of Section 302(c) of the Labor-Management Relations
Act of 1947, as amended, the signed individual authorization of every employee
subject to this Agreement, both present and future. The Union shall indemnify and
hold harmless each Employer from any claim arising under this Article including
the furnishing of counsel to defend against any such actions.

Section 4. Any Employer who fails to file his reports and remit the

deductions when the same is due and payable shall be considered in violation of
this Agreement and subject to the penalties outlined in Article XX.

22
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 14 of 32

Section 8. Quitting Time Each employee shall be given sufficient time at
the end of the day to put away his tools and be at the clothes room or change shack
at quitting time.

Section 9. Travel and Subsistence

(a) When Laborers are employed on the Islands, two (2) hours
per day traveling time shall be paid at single time rate, when an
eight (8) hour day is actually worked, if required to travel by boat.

(b) When Laborers are employed on Martha’s Vineyard,
Nantucket, Nomans and Elizabeth Islands, the Employer agrees to
pay room and board expenses if it becomes necessary for the men
to stay overnight.

Section 10. Mandatory Training. The parties agree that all Laborers shall
be trained in OSHA 30, scaffold erection, fall protection, first aide,
cardiopulmonary resuscitation (CPR), and in the operation and use of an automated
external defibrillator (AED), by May 31, 2020.

ARTICLE X
MASSACHUSETTS LABORERS’ HEALTH and WELFARE FUND

Section I, Each Employer subscribes to and agrees to be bound by the
Massachusetts Laborers’ Health & Welfare Fund Agreement and Declaration of
Trust and any amendments thereto and ratifies and approves all actions of the
Trustees within the scope of said Agreement.

Section 2. Contributions to Fund Each Employer agrees to pay the sum
reflected in Appendix A of this Agreement, per hour for each hour worked by each
employee, covered by the terms of this Agreement, to the Massachusetts Laborers’
Health and Welfare Fund. Said sum will be paid into said Fund not later than the
twentieth (20th) day of each and every month for hours worked by said employees
up to the end of the last complete payroll of the preceding calendar month. The
said Fund will be administered by a Board of Trustees selected and appointed
under the provisions of the Trust Agreement executed by the Union and the
Employers. Said Trust Agreement shall conform to the Labor-Management

25
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 15 of 32

Relations Act of 1947, as amended, and all other applicable laws and regulations of
the United States, the Commonwealth of Massachusetts and the State of New
Hampshire. The said Fund will be used to purchase accident and sickness
disability insurance and hospitalization, medical and surgical benefits and/or other
welfare benefits of a similar nature for the said employees as provided in the said
Trust Agreement.

The Union reserves the night to remove the employees whose wages, hours
and working conditions as set forth in this Agreement from any job for which the
Employer has failed to remit to the aforementioned Health and Welfare Fund
monies due to the Fund within the time for payment thereof, as determined by the
Board of Trustees acting under the authority of the Agreement and Declaration of
Trust under which the Fund operates.

The failure to contribute by the Employer to the said Health and Welfare
Fund, as provided herein, for the purpose of the remedy the Union may pursue, is
covered in Article XX herein. The Massachusetts Laborers” Health and Welfare
Fund shall meet the requirements of all Federal and State Laws regarding the same,
including the Internal Revenue Service.

Section 3. New Federal Health Insurance Law _ In the event that a new
state and/or federal health insurance law becomes effective during the term of this
Agreement, the parties agree to meet and reopen the contract to make any changes
necessitated by the law(s) and to negotiate other provisions as may be appropriate.
In the event the parties are unable to agree upon the changes required by law(s) or
other appropriate changes, the matter may proceed to final and binding arbitration
pursuant to Article XXVI at the request of either party, provided that the Arbitrator
shall not be permitted to increase the cost to the Employer.

ARTICLE XI
NEW ENGLAND LABORERS’ HEALTH and SAFETY FUND

Section I. Each Employer subscribes to and agrees to be bound by the
Massachusetts Laborers’ Health & Safety Fund Agreement and Declaration of
Trust and any amendments thereto and ratifies and approves all actions of the
Trustees within the scope of said Agreement.
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 16 of 32

Section 2, Each Employer agrees to pay the sum reflected in Appendix A of
this Agreement, per hour for each hour worked by each employee covered by the
terms of this Agreement to the New England Laborers’ Health and Safety Fund.

Section 3, Said sum shall be paid into the Fund no later than the twentieth
(20th) day of each and every month for hours worked by said employees up to the
end of the last complete payroll period of the preceding calendar month. The Fund
will be administered by a Board of Trustees selected under and subject to the
provisions of a Trust Agreement and Plan entered into by the Union and the
Employers.

Section 4. The Plan and Trust shall conform to the Labor-Management
Relations Act of 1947, as amended, and all other applicable laws and regulations of
the United States and states where this Agreement applies. The Trust and Plan at
all times shall be a “qualified” Trust and Plan as defined by Sec. 401 of the Internal
Revenue Code. The Plan and Trust shall be created and administered, subject to
modification, change of methods or administration and practices as may be
required to the end that at all times contributions by the Employers to the Fund
shall be deductible as an ordinary expense of doing business in the computation of
Federal Income Tax of the Employers

Section 5. The failure to contribute by the Employer to the said Health and
Safety Fund, as provided herein, for the purpose of remedy the Union may pursue,
as covered in Article XX herein. The New England Laborers’ Health and Safety
Fund shall meet the requirements of all Federal and State Laws regarding the same,
including the Internal Revenue Service.

ARTICLE XII
MASSACHUSETTS LABORERS’ PENSION FUND

Each Employer subscribes to and agrees to be bound by the Massachusetts
Laborers’ Pension Fund Agreement and Declaration of Trust and any amendments
thereto and ratifies and approves all actions of the Trustees within the scope of said
Agreement.

Each Employer agrees to pay the sum reflected in Appendix A of this
Agreement, per hour for each hour worked by each employee, covered by the
terms of this Agreement to the Massachusetts Laborers’ Pension Fund. Said sum
will be paid into said Fund not later than the twentieth (20th) day of each and every
month for hours worked by said employees up to the end of the last complete

27
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 17 of 32

payroll period of the preceding calendar month. The Fund will be administered by
a Board of Trustees selected under, and subject to the provisions of a Trust
Agreement and Plan entered into by the Union and the Employers. The Plan and
the Trust shall conform to the Labor-Management Relations Act of 1947, as
amended, and all other applicable laws and regulations of the United States, the
Commonwealth of Massachusetts and the State of New Hampshire.

The Trust and Plan at all times shall be a “qualified”? Trust and Plan, as
defined by Section 401 of the Internal Revenue Code. The Plan and the Trust shall
be created and administered, subject to modification, change of methods of
administration and practices as may be required, to the end that at all times
contributions by the Employers to the Fund shall be deductible as an ordinary
expense of doing business in the computation of Federal Income Tax of the
Employers.

The failure to contribute by the Employer to the said Pension Fund, as
provided herein, for the purpose of the remedy the Union may pursue is covered in
Article XX herein. The Massachusetts Laborers’ Pension Fund shall meet the
requirements of all Federal and State Laws regarding the same, including the
Internal Revenue Service.

ARTICLE XIII
NEW ENGLAND LABORERS’ TRAINING TRUST FUND

Each Employer subscribes to and agrees to be bound by the Massachusetts
Laborers’ Training Trust Fund Agreement and Declaration of Trust and any
amendments thereto and ratifies and approves all actions of the Trustees within the
scope of said Agreement.

Each Employer agrees to pay the sum reflected in Appendix A of this
Agreement, per hour for each hour worked by each employee covered by the terms
of this Agreement, to a Training Fund known as New England Laborers’ Training
Trust Fund. Said sum will be paid into said Fund not later than the twentieth
(20th) day of each and every month for hours worked by said employees up to the
end of the last complete payroll period of the preceding calendar month. The Fund
will be administered by a Board of Trustees selected under, and subject to the
provisions of a Trust Agreement and Plan entered into by the Union and the
Employers. The Plan and Trust shall conform to the Labor-Management
Relations Act of 1947, as amended, and all other applicable laws and regulations of
the United States and the Commonwealth of Massachusetts and the State of New

28
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 18 of 32

Hampshire. The Trust and Plan at all times shall be a “qualified” Trust and Plan as
defined by Section 401 of the Internal Revenue Code. The Plan and Trust shall be
created and administered, subject to modification, change of methods or
administration and practices as may be required to the end that at all times
contributions by the Employers to the Fund shall be deductible as an ordinary
expense of doing business in the computation of Federal Income Tax of the
Employers.

The failure to contribute by the Employer to the said Training Fund as
provided herein, for the purpose of the remedy the Union may pursue, is covered in
Article XX, herein. The New England Laborers’ Training Trust Fund shall meet
the requirements of all Federal and State Laws regarding the same, including the
Internal Revenue Service.

ARTICLE XIV
MASSACHUSETTS LABORERS’ LEGAL SERVICES FUND

 

Section 1. Each Employer subscribes to and agrees to be bound by the
Massachusetts Laborers’ Legal Services Fund Agreement and Declaration of Trust
and any amendments thereto and ratifies and approves all actions of the Trustees
within the scope of said Agreement.

Section 2. Each Employer agrees to pay the sum reflected in Appendix A
of this Agreement, per hour for each hour worked by each employee, covered by
this Agreement to the Massachusetts Laborers’ Legal Services Fund. Said
contributions will be paid into such Fund not later than the twentieth (20th) day of
each and every month for the hours worked by said employees up to the end of the
last completed payroll period of the preceding calendar month. The failure to
contribute to this Fund by the Employer as provided herein shall be subject to the
provisions of Article XX hereof. The Massachusetts Laborers’ Legal Services
Fund shall meet the requirements of all Federal and State Laws regarding the same,
including the Internal Revenue Service.

ARTICLE XV
MASSACHUSETTS LABORERS’ ANNUITY FUND

Section 1. Each Employer subscribes to and agrees to be bound by the
Massachusetts Laborers’ Annuity Fund Agreement and Declaration of Trust and
any amendments thereto and ratifies and approves all actions of the Trustees within
the scope of said Trust Agreement.

29
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 19 of 32

Section 2. Each Employer agrees to pay for each hour worked by each
employee, covered by this Agreement, to the Massachusetts Laborers’ Annuity
Fund, the negotiated contribution in each respective zone and any future allocated
increase during the term of this agreement (reflected in Appendix A of this
Agreement). Said sums will be paid into said Fund not later than the twentieth
(20th) day of each and every month for hours worked by said employees up to the
end of the last complete payroll of the preceding calendar month. Payment shall be
made in one check and on the same form furnished by the Massachusetts Laborers’
Benefit Funds. The said Fund will be administered by a Board of Trustees selected
and appointed under the provisions of the Trust Agreement executed by the Union
and the Employers. Said Trust Agreement shall conform to the Labor-
Management Relations Act of 1947, as amended, and all other applicable laws and
regulations of the United States, the Commonwealth of Massachusetts and the
State of New Hampshire.

Section 3. Members of the Association and Employers subscribing to the
Trust Agreement, when working outside the jurisdictional area of this Agreement
in areas where they have no contractual obligation to contribute to an annuity fund,
shall contribute the same amount in the same manner as set forth above to the
“Massachusetts Laborers’ Annuity Fund” for each Laborer when said Laborer is
sent and put to work by the Employer from the territorial jurisdiction set forth in
Article I.

Section 4. Failure to contribute to the Fund shall be a violation of this
Agreement. The Union and the Employer mutually recognize the requirement that
contributions to this Fund be made on a current basis by all Employers who have
made one or more contributions to the Fund or have entered into an agreement
with the Union requiring such contributions.

Section 5, The Fund shall be used to provide benefits as determined by the
Trustees in accordance with the terms of the Trust. The failure to contribute by the
Employer to the said Annuity Fund, as provided herein, for the purpose of the
remedy the Union may pursue, is covered in Article XX herein. The
Massachusetts Laborers’ Annuity Fund shall meet the requirements of all Federal
and State Laws regarding the same, including the Internal Revenue Service.

30
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 20 of 32

ARTICLE XVI
NEW ENGLAND LABORERS’ LABOR-MANAGEMENT COOPERATION
TRUST

Section 1. Each Employer subscribes to and agrees to be bound by the New
England Laborers’ Labor-Management Cooperation Trust Agreement and
Declaration of Trust and any amendments thereto and ratifies and approves all
actions of the Trustees within the scope of said Agreement.

Section 2, Each Employer agrees to pay the sum reflected in Appendix A of
this Agreement, per hour for each hour worked by an employee covered by this
Agreement to the New England Laborers’ Labor-Management Cooperation Trust
Fund.

Section 3. Said sum will be paid into said Fund not later than the twentieth
(20th) day of each month for hours worked by said employees up to the end of the
last complete payroll period of the preceding calendar month. The Fund will be
administered by a Board of Trustees selected under, and subject to the provisions
of a Trust Agreement and Plan entered into by the Union and the Employer and
others.

Section 4. The Plan and Trust conform to the Labor-Management
Relations Act of 1947, as amended, and all other applicable laws and regulations of
the United States and the Commonwealth of Massachusetts. The Trust and the
Plan at all times shall be a “qualified” Trust and Plan, as defined by Section 401 of
the Internal Revenue Code. The Plan and Trust shall be created and administered,
subject to modification, change of methods of administration and practices as may
be required to, the end that at all times contributions by the Employers to the Fund
shall be deductible as an ordinary and necessary expense of doing business in the
computation of Federal Income Tax of the Employers.

Section 5. The failure to contribute by the Employer to the said New
England Laborers’ Labor-Management Cooperation Trust Fund, as provided
herein, for the purpose of the remedy the union may pursue, is covered in Article
XX herein.

31
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 21 of 32

ARTICLE XVII
MASSACHUSETTS CONSTRUCTION ADVANCEMENT PROGRAM

Section 1. Each Employer subscribes to and agrees to be bound by the
Massachusetts Construction Advancement Program Agreement and Declaration of
Trust and any amendments thereto and ratifies and approves all actions of the
Trustees within the scope of said Agreement.

Section 2. This Trust, known as the Massachusetts Construction
Advancement Program, shall be referred to in this Article as “the Fund”. The Fund
shall be administered solely and exclusively by Trustees appointed pursuant to the
provisions of the Trust instrument.

Section 3. Each Employer agrees to pay the sum reflected in Appendix A of
this Agreement, per hour for each hour worked by each of its employees, covered
by this Agreement, to the Massachusetts Construction Advancement Program.

Section 4. The Fund will be used by its Trustees for the following express
purposes: A. Manpower Recruitment and Training; B. Education; C. Safety
and Accident Prevention; D. Public Relations; E. Equal Employment; F.
Intra-Industry Relations; G. Market Development; H. Market Research; and I.
Information Services within the construction industry for the mutual benefit of
Employers and their employees.

Section 5. The Fund shall not be used for any of the following expressly
prohibited purposes: A. Lobbying in support of anti-Union legislation; _B.
Supporting litigation before a court or any administrative body against the Union
or any of its agents; and C. Subsidizing contractors during a period or periods of
work stoppages or strikes.

Section 6. As a part of the administration of the Fund, there shall be an
annual audit of the Fund by an independent certified public accountant. A copy of
the audit shall be made available to all parties signatory hereto.

Section 7. In the event that the Union has reasonable cause to believe that

the Fund is being used for any of the purposes prohibited by Section 5, the dispute
shall be subject to the arbitration provisions of this Agreement.

32
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 22 of 32

ARTICLE XVIII
MASSACHUSETTS LABORERS’ UNIFIED TRUST

Section 1. Each Employer, subscribes to and agrees to be bound by the
Massachusetts Laborers’ Unified Trust Agreement and Declaration of Trust and
any amendments thereto and ratifies and approves all actions of the Trustees within
the scope of said Agreement.

Section 2. Each Employer agrees to pay the sum reflected in Appendix A
in this Agreement, per hour worked by each employee covered by the terms of this
Agreement to a fund known as the “Massachusetts Laborers’ Unified Trust’.

Section 3. Said sums will be paid into said Fund not later than the
twentieth (20th) day of each and every month for hours worked by said employees
up to the end of the last complete payroll period of the preceding calendar month.
The Fund will be administered by a board of Trustees selected under, and subject
to the provisions of a Trust Agreement and plan entered into by the Union and the
Employers. The plan and trust shall conform to the Labor-Management Relations
Act of 1947, as amended, and all other applicable laws and regulations of the
United States and the Commonwealth of Massachusetts. The trust and plan at all
times shall be an exempt trust and plan, as defined by Section 401 of the Internal
Revenue Code. The plan and trust shall be created and administered, subject to
modification, change of methods of administration and practices as may be
required, to the end that at all times contributions by the Employers to the Fund
shall be deductible as an ordinary expense of doing business in the computation of
federal income tax of the Employers.

Section 4. There shall be a total of four (4) Trustees to constitute the
Board of Trustees to administer the Fund. Said Trustees to be appointed as
follows: two (2) Trustees shall be appointed by the Massachusetts Laborers’
District Council and two (2) Trustees shall be appointed by the Association. The
representatives on the Board of Trustees shall at all times be equally divided
among Union and Management. Each of the appointing parties shall have the
power to remove, replace and appoint successors as Trustees appointed by them.

Section 5. The failure to contribute by the Employer to the said Unified
Trust, as provided herein, for the purpose of the remedy the Union may pursue, 1s
covered in Article XX herein. The Massachusetts Laborers’ Unified Trust shall
meet the requirements of all Federal and State Laws regarding the same, including
the Internal Revenue Service.

33
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 23 of 32

ARTICLE XIX

DELINQUENT PAYMENTS

Section 1. Employers who are delinquent in their payments to the
Massachusetts Health & Welfare, Pension, Legal Services, Annuity, Unified Trust,
New England Laborers’ Labor-Management Cooperation Trust, Training Trust and
Health & Safety Funds shall not have the privilege of employing Laborers under
the terms of this Agreement if such payments have not been made after written
notice or certified, sent by registered or certified mail, return receipt requested, of
such delinquency is given by the Union and seventy-two (72) hours have elapsed
since such notice was sent. All employees affected by such delinquency to any of
the above-mentioned Funds, and who have lost work as a result thereof, shall be
paid their normal wages by the delinquent Employer, until said delinquency is
cured and the employees resume their work.

Once an Employer has been adjudged a delinquent by any of the above-
mentioned Fund Trustees, he shall, in addition to remitting to the Funds for his past
delinquencies, be required to make his current payments on a weekly basis and
further furnish a fifty thousand ($50,000) surety bond to the Trustees of each
respect Fund as listed above. All attorney’s fees, sheriffs costs, accounting and
court costs involved to collect delinquent payments from the delinquent Employer,
or to obtain an audit from an Employer who has refused to permit one, must be
bore fully by the Employer involved.

Section 2. In accordance with Section 5.02(g)(2) of ERISA, as amended,
the Trustees do establish the rate of interest to be paid by Employers on delinquent
contributions to be ten percent 10% and further, liquidated damages shall be
assessed in an amount of twenty percent (20%) of the amount of the delinquency,
or such higher percentage as may be permitted under Federal or State Law, plus
reasonable attorney’s fees and costs of the action.

Section 3. If an audit by the Trustees or their representative determines that
an Employer has not correctly reported the hours worked by his Laborers, the
Employer, in addition to other remedies provided in the Trust Agreement, shall be
liable to the Funds for the cost of auditing his payroll records, interest at the rate
stated in Section 2 above from the date when payment was due to the date when
payment was made, attorney’s fees and liquidated damages in the amount of
twenty percent (20%) of the delinquent amount.

34
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 24 of 32

Section 4. The parties agree that the Trustees of the Delinquency
Committee, with the approval of the Business Manager of the District Council,
shall have the right to terminate the collective bargaining agreement of any
Employer deemed by them to be habitually delinquent.

Section 5. Audit - The Employers shall make all reports on contributions
required by the funds on forms furnished by the Funds or their authorized
representatives. The Trustees or their authorized representatives upon reasonable
notice may examine the pertinent payroll records of any Employer, including, but
not limited to all quarterly and yearly payroll tax returns, payroll listings, payroll
records individual earnings records and checks. Cash disbursement journals and
general ledgers may also be examined whenever such examination is deemed
necessary by the Joint Labor Management Trustees of the Delinquency Committee
in their sole discretion. Such examinations may be implemented by the Trustees’
authorized representatives in connection with the proper administration of the
Funds. The expense of such audit of an Employer’s records shall be borne by the
Funds, in which event, the expense of audit may, under rules and regulations
adopted by the Trustees of the Delinquency Committee, be charged against the
Employer. If the expense of audit charged against the Employer is not paid by the
Employer within ten days after written notice from the funds or their authorized
representatives, the Funds may take any action, including, but not limited to court
proceedings, necessary to enforce payment of such audit expense, including
reasonable interest and an administration fee at such rates and in such amount as
the Funds may determine, and including all attorneys’ fees involved in collection
of such audit expense, interest and administration fee. In the event that the Funds
or their representatives shall incur attorneys’ fees or other expenses in order to
enforce the Funds’ right to audit the records of any Employer, such attorneys’ fees
or other expenses shall be charged against such Employer regardless of whether
the Employer shall have been delinquent in contributions to the Fund for the period
of the audit.

ARTICLE XX
SEVERAL LIABILITY

Section I, The obligation of each Employer member of the Associations
shall be several and not joint. This Agreement shall be binding upon each
Employer signatory hereto and its successors and assigns, and no provisions
contained or incorporated herein shall be nullified or affected in any manner as a
result of any consolidations, sale, transfer, assignment, or any combination or other
disposition of the Employer.

35
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 25 of 32

welders incidental to traditional laborers work. Laborers shall be properly trained
and certified as required to perform this work.

ARTICLE XXIII
APPLICABILITY OF AGREEMENT

All applicable work within the territorial jurisdiction covered by this
Agreement shall be performed under the terms and conditions of this Agreement.

ARTICLE XXIV
APPRENTICESHIP PROGRAM

The parties hereby incorporate by reference, as part of this agreement, the
‘Apprenticeship Standards For Construction Craft Laborer” adopted by the parties
on January 26, 1998.

Employers employing one or more apprentice(s) shall participate in the 4000
hour Massachusetts & Northern New England Laborers District Council
Apprentice Program under the above-referenced standards for construction craft
laborer.

A. New applicants for membership who cannot provide reasonable proof of
4,000 or more hours of employment as a Construction Craft Laborer (or,
alternatively, cannot demonstrate equivalent skills in a placement examination
administered by the Joint Apprenticeship and Training Committee (JATC) shall,
whenever, possible, enter the Apprenticeship program. Any person entering but
failing to maintain and complete his or her Apprenticeship shall not be employed
by the Employer as a Journey Worker under this Agreement. The failure of any
Apprentice to maintain his or her Apprenticeship status shall obligate the Employer
to discharge such person upon notice from the Union.

49
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 26 of 32

Failure of the Employer to provide Workers’ Compensation coverage; or
Failure of the Employer to pay unemployment contributions; or
Failure of the Employer to make Benefit Fund contributions in accordance
with the procedures outlined in Article XIX, Section | of this Agreement,
provided there is 72-hour notice to the delinquent Employer and the
General Contractor; or
4. Refusal of either party to submit to arbitration in accordance with
Article XXV or failure on the part of either party to carry out the arbitration
award, provided there is 72-hour notice to the Employer and the General
Contractor; or
5. The failure of the Employer to pay wages provided herein.

wnm

ARTICLE XXVII
FAVORED NATIONS CLAUSE

Effective on the execution date of this Agreement, the Union agrees that in
the event it subsequently grants more favorable terms and conditions, other than
those contained within this agreement, to any competing employer or association,
the Union will extend those same terms and conditions to the parties to this
Agreement. The above provisions shall not apply to any action taken by the Market
Recovery and Retention Committee established by Article XXVIII below.

ARTICLE XXVIII
MARKET RECOVERY AND RETENTION COMMITTEE

It is hereby understood and agreed by and between the Union and the
Associations that, for the term of the collective bargaining agreement commencing
June |, 2016 and expiring by its terms on May 31, 2020 there shall be established a
Market Recovery Committee, consisting of four (4) members, one member shall be
the Business Manager for the District Council, or his designee, who shall be the
Chairman of the Committee; one shall be the Business Manager of the Local
Union in whose jurisdiction the particular job or project is located; one shall be the
Association representing the employer; and one shall be the signatory employer
involved in the particular job or project. The purpose and authority of the Market
Recovery Committee shall be to consider and, where appropriate, grant requests
for modifications on a job by job basis from negotiated contractual conditions as
provided for by this Article.

53
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 27 of 32

In recognition of the current downtum in the construction industry within
Massachusetts, the parties hereto have agreed to consider appropriate action to
place signatory contractors in a better competitive position in the marketplace.
Accordingly, for any job bid from and after June 1, 2016, and during the term of
this Agreement, a signatory contractor may request and the Market Recovery and
Retention Committee by majority vote may grant, any and all of the following
modifications of contractual conditions where warranted by competitive
conditions:

|. A carry over on the hourly wage rate in effect at the time the job is bid for
the duration of the job or for one (I) year beyond the contractual expiration of that
rate, whichever may occur first; in that event upon expiration of the bid rate,
employees shall receive the contractual wage rate then in effect;

2. A special wage rate of not less than eighty percent (80%) of the basic
wage rate for alteration, repair, renovation, remodeling work, maintenance
projects, and new construction work of any kind not subject to federal, state, city or
town predetermined wage and fringe benefit rates;

3. A condition that allows the contractor to retain a non-signatory specialty

_ Subcontractor on jobs below $100,000 provided the Employer notifies the Council

prior to its bid that it is unable to locate a suitable, signatory subcontractor; to

request this condition, the Employer must notify the Council reasonably in advance
of the submission of bids for the job;

4. A condition that allows the contractor to schedule four (4) ten (10) hour
days on a Monday-Friday basis at straight-time;

5. A condition that allows a Saturday make-up day at straight-time in the
event time is lost during the regular work week due to inclement weather, provided
the entire laborer crew and associated trades are sent home on that day. Any time
worked in such week beyond forty (40) hours must be paid at the overtime rate:
make-up time for Saturday shall be at least eight (8) hours in duration and shall not
be mandatory. If any other associated trades on the job receive premium pay for
the Saturday, then laborers shall receive premium pay.

6. It is understood that there may be instances when suitable, competitive
union subcontractors may not be available for certain subcontracts. In such
instances, the Employer may request of the Union, in a timely manner prior to bid
or the award, that the Union endeavor to locate suitable, competitive union

54
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 28 of 32

subcontractors to bid for the work. If the Employer and the Union are unable to
locate such suitable, competitive subcontractors, in accordance with a good faith
effort pursuant to the above procedure, it is understood and agreed that the
Employer shall be relieved of the subcontracting clause [Article I, section 7] for
such subcontractors; provided however, that the subcontractor selected by the
Employer must be a responsible contractor who provides workers’ compensation
insurance for all laborers on the project and does not misclassify any employees as
‘independent contractors.” This section shall not apply on any project within Zone
1 or covered by a Project Labor Agreement (PLA).

7. Any disputes under Section 6 above as to whether a union subcontractor
is suitable, competitive, whether the Employer notified the Union in a timely
manner, or whether a non-union subcontractor is responsible and complies with the
standards set forth in this section, or a fair percentage should be applied on a
project are to be exclusively resolved by a four person committee convened under
the first paragraph of this Article The chairman shall convene the committee within
forty-eight (48) hours, exclusive of weekends and holidays, and a decision shall be
reached that day. Any decisions of the panel shall be by majority vote and shall
apply to only that particular job which was considered by committee and shall be
final, binding and conclusive on all parties signatory to this Agreement and the
Local Union involved in the job.

8. The parties agree that in certain circumstances, when expediency
warrants, the signatory employer may contact the Business Manager for the
District Council directly to discuss any and all of the above-mentioned
modifications of contractual conditions.

55
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 29 of 32

ARTICLE XXIX
TERMINATION OF AGREEMENT

This Agreement will expire on May 31, 2020 for the parties to this
Agreement and for the independent non-Association employers who have accepted
and agreed to abide to this Agreement except that if neither of the parties identified
on page / of this Agreement gives notice in writing to the other party between
February 29, 2020 and March 31, 2020 that it desires a change after May 3/, 2020,
then this Agreement shall continue in effect until May 3/, 202] and so on each
year thereafter unless on or before March 31° of each year thereafter, a notice is
given by either party. This evergreen clause does not apply to any independent
non-Association employers. If neither the Union nor the independent non-
Association employer gives notice of termination between February 29, 2020 and
March 31, 2020, they are bound to the successor of this Agreement for its full
term.

LABOR RELATIONS DIVISON OF THE ASSOCIATED GENERAL
CONTRACTORS OF MASSACHUSETTS

Rumen C. 0 dw) Avqul 24, 2016

Bnan O’Donnell, Director Daie:

MASSACHUSETTS & NORTHERN NEW ENGLAND LABORERS' DISTRICT
COUNCIL of the Laborers’ International Union of North America on behalf of its
affiliates

4

f-? ! f

a 7 x LE Cn Lo, Eg pare Wer Link Yr

Busiziéss Manager, Joseph C. Bonfiglio President, James V. Merloni, Jr.
9-F-1b 2-15

Date: Date:

 

The Building Trades Employers’ Assoc.

of Bost: E. Mass., Inc.
<foned Aa POLE

Thomas Gunning, Executive/Director Date:
56
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 30 of 32

Lee Witnessed: .

Armand E. Sabitoni, ‘General Secretary-Treasurer and
New England Regional Manager

Date: G - 8 - jlo

57
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 31 of 32

APPENDIX A
WAGE RATES AND CLASSIFICATIONS

Section I. Zone | and Zone 2 - Wage Rates and Benefit Allocations

ZONE 14 SUFFOLK COUNTY (Boston, Chelsea, Revere. Winthrop, Deer & Nut Islands
MIDDLESEX COUNTY ( Arlington, Belmont, Burlington,Cambridge, Everett, Malden,
Medford,
Melrose. Newton, Reading, Somerville, Stoneham, Wakefield, Waltham. Watertown.
Winchester, Winthrop. and Woburn only)
NORFOLK COUNTY ( Braintree, Brookline, Dedham. Milton, Quincy and Weymouth only)
6/1/2016 = 12/1/2016 = 6/1/2017) = 12/1/2017 = 6/1/2018 } = 12/1/2018 6/1/2018 12/1/2019

INCREASE 0.75 1.00 1.00 0.85 0.95 0.95 1.00 1.00
Wages 35.85 + “* ‘ on oe e a
H&W 7.45

Pension 7.40

Annuity 6.40

Nell-MCT 0.15

Unified

Trust 0.50

Training 0.70

Legal 0.20

H & Safety 0.15

MCAP 0.10

Total 58.90 59.90 60.90 61.75 62.70 63.65 64.65 65.65
“Dues (-1.52) (-1.52) (-1.54) (-1.54) (-1.56) (-1.56) (-1.58)} (-1.58)
“LPL (-0.07) (-0.07) (-0.07) (-0.07) (-0.07) (-0.07) (-0.07) (-0.07)

67
Case 1:19-cv-12105-RGS Document 1-2 Filed 10/10/19 Page 32 of 32

ZONE 2

INCREASE
Wages
H&W
Pension
Annuity

Nell-MCT
Unified
Trust

Training
Legal

H & Safety
MCAP
Total
“Dues
“LPL

The Counties of BARNSTABLE, BRISTOL, DUKES, ESSEX, NANTUCKET,
PLYMOUTH, and
WORCESTER
MIDDLESEX COUNTY ( with the exception of Arlington, Belmont, Burlington, Cambridge,
Everett,
Malden, Medford, Melrose, Newton, Reading, Somerville, Stoneham, Wakefield, Waltham,
Watertown, Winchester, Winthrop, Woburn)
NORFOLK COUNTY (with the exception of Braintree, Brookline, Dedham, Milton,
Quincy and Weymouth)
FRANKLIN COUNTY ( Warwick, and Orange only), ROCKINGHAM COUNTY ( Salem,
N.H. Only)
6/1/2016 = 12/1/2018 = 6/1/2017 = 12/1/2017 =6/1/2018 = 12/1/2018 } = 6/1/2019 = 12/1/2019
0.50 0.75 1.00 0.63 0.84 0.84 0.87 0.86
31.65 “ - ” ™ bia “ “*
7.45
740
5.25
0.15

0.50

0.70

0.20

0.15

0.10

53.55 54,30 55.30 55.93 56.77 57.61 58.48 59.34
(-1.52) (-1.52) (-1.54) (-1.54) (-1.56) (-1.56) (1.58) —(-1.58)
(-0.07) (-0.07) (-0.07) (-0.07) (-0.07) (-0.07) (-0.07) ——(-0.07)

68
